While claimant allegedly resigned from his employment to care for his wife, his own testimony at the hearing establishes otherwise. There is also no medical evidence in the record to show that claimant’s presence at home was necessary. Rather, the evidence reveals that claimant left his employment for personal and noncompelling reasons. Consequently, the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714; Matter of Sillan [French Tel. Cable Co. — Levine], 53 AD2d 719; Matter of Hamilton [Levine], 50 AD2d 977).
Levine, Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.